Citation Nr: 0625692	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In June 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. June 5, 
2006) (as amended Aug. 7, 2006), the United States Court of 
Appeals for Veterans Claims (Court), held that there were 
four elements to be considered in determining whether a VA 
medical examination should be provided to the appellant 
pursuant to the Veterans Claims Assistance Act of 2000 
(herein "VCAA"), at 38 U.S.C. § 5103A(d)(2), with 
implementing regulations at 38 C.F.R. § 3.159(c)(4)(i).  

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, the veteran has 
submitted evidence of knee surgery in 1982 and August 2002 VA 
X-rays disclosed extensive changes in the right knee.  So the 
first requirement is satisfied.  

The second element for consideration in deciding whether an 
examination must be provided looks at whether there is 
evidence establishing that an event, injury, or disease 
occurred in service.  Here, the veteran has given sworn 
testimony that his right knee was symptomatic in service and 
this is documented by service medical records.  Hence, this 
element also is satisfied.  

The third element addresses whether there is an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  As 
observed by the Court, this element establishes a low 
threshold and requires only that the evidence indicates that 
there may be a nexus between the two.  The types of evidence 
that indicate that a current disability may be associated 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
In this case, the veteran has testified of continuing 
symptoms since an episode on the rifle range during his 
initial training.  This testimonial lay evidence meets the 
relatively low threshold and indicates that a current 
disability may be associated with military service

Finally, the fourth element for consideration in deciding 
whether an examination must be provided addresses whether 
there is insufficient competent medical evidence on file for 
VA to make a decision on the claim.  The key question under 
this element is whether there is sufficient competent medical 
evidence.  Here, although there is a relatively recent VA 
X-ray, in August 2002, there is no competent medical opinion 
as to the degree of likelihood that the right knee disability 
began during or as the result of some incident of service.  
Thus, the Board does not have sufficient medical evidence on 
which to render a decision with regard to nexus, or the 
connection of the current disability to service.  
Consequently, the Board finds a medical examination and 
opinion are necessary to make a decision on this claim.  

The Board also notes that the veteran has been found to be 
disabled for the purpose of Social Security Disability 
benefits.  The award letter is of record, but the supporting 
medical documentation has not been obtained.  This should be 
done.  The Court has repeatedly held that when VA is on 
notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request a copy of 
the veteran's medical records from the 
Social Security Administration.  When 
the records are obtained they should be 
associated with the claims folder.  

The AMC/RO should continue its attempts 
to obtain the SSA medical records until 
it was reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile, as required by 38 U.S.C.A. 
§ 5103A (b)(3) (West 2002).  

If the SSA medical records are not 
obtained, the AMC/RO must inform the 
veteran that the SSA medical records 
were not obtained in the manner 
required by 38 U.S.C.A. § 5103A (b)(2) 
(West 2002).  

2.  The AMC/RO should schedule the 
veteran for a VA orthopedic examination 
and opinion.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies necessary to respond 
to the following questions should be 
done.  The examiner should respond to 
the following questions with a complete 
explanation.  

a.  What is the veteran's correct 
current right knee diagnosis?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
current knee disability is the result of 
a knee injury in service, or the 
aggravation of a pre-existing knee 
disorder during service?  [Aggravation 
means an increase in severity beyond the 
natural progress of a pre-service 
condition.  38 C.F.R. § 3.306.]  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


